DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claims 1, 13, the closest prior art of CN 104 458 514 A discloses converting the self-mixing frequency signal to obtain a power spectrum composed of power with different frequencies and using the power spectrum to obtain a particle diameter distribution. The prior art fails to disclose or make obvious having a laser sensor for determining a first and second particle size distribution function having identical shape above the threshold particle size scaled with a calibration factor, wherein the evaluator circuit determines a particle measure size of 300 nm or less, wherein the particle measure is determined by subtracting the second particle size distribution function multiplied with the calibration factor from the first particle size distribution function, and in combination with the other recited limitations of claims 1, 13. Claims 2-12, 14-20 are allowed by the virtue of dependency on the allowed claims 1, 13.


Relevant Prior Art 
US 20070013910 A1 A particle detector for determining particle size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        February 17, 2021